NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted January 26, 2009*
                                  Decided January 28, 2009

                                             Before

                              DANIEL A. MANION, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

                               ILANA DIAMOND ROVNER, Circuit Judge



No. 07‐2675

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 98 CR 525
RODNEY M. WHITE,
    Defendant‐Appellant.                              Charles P. Kocoras,
                                                      Judge.



                                           O R D E R

       Rodney White, a federal prisoner, appeals from an order denying his motion to
reduce his sentence.  The government has confessed error.  Because the district court erred
in concluding that Amendment 599 did not apply to the facts of this case, we accept the


       *
        After  an  examination  of  the  briefs  and  the  record,  we  have  concluded  that  oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See  FED.
R. APP. P. 34(a)(2).
No. 07‐2675                                                                                Page 2

government’s confession, vacate the order of the district court, and remand this case for
further proceedings.

       In March 1999 a jury found White guilty of armed bank robbery, 18 U.S.C.
§ 2113(a), (d), and of using a gun during a crime of violence, id. § 924(c).  In addition to the
gun, White also displayed a fake bomb when he robbed the bank.  In determining White’s
sentence for the robbery, the district court applied a three‐level upward adjustment to his
base offense level under U.S.S.G. § 2B3.1(b)(2)(E) (1998) for brandishing the fake bomb.  The
court then calculated White’s imprisonment range for the bank robbery as 235 to 293
months and sentenced White to 293 months.  The court also imposed the mandatory
consecutive sentence of 60 months’ imprisonment for the § 924(c) conviction.  Without the
increase for displaying the fake bomb, White’s sentencing range for the bank robbery would
have been 168 to 210 months’ imprisonment.  See U.S.S.G. ch. 5, pt. A.

       White appealed, arguing that the district court erred by imposing the upward
adjustment for brandishing a fake bomb given the consecutive sentence he received for
using a gun during the same robbery.  We rejected this argument, holding that the
guidelines permitted the challenged increase because the consecutive sentence for the
§ 924(c) count was premised on separate conduct, i.e., the use of the gun.  See United States v.
White, 222 F.3d 363, 372‐76 (7th Cir. 2000).  Use of a bomb to commit a crime is punishable
by a minimum of 30 years’ imprisonment.  See 18 U.S.C. § 924(c)(1).  And because White’s
60‐month sentence for his gun conviction did not adequately account for the use of a fake
bomb to the extent Congress intended, we reasoned that the district court was free to
enhance White’s sentence for the robbery conviction based on his use of the fake bomb.  See
White, 222 F.3d at 375‐76.

       After we released our opinion in White, the Sentencing Commission issued
Amendment 599, and made it retroactive.  U.S.S.G. app. C, vol. II, amend. 599 (2000); id.
§ 1B1.10.  This amendment clarified the extent to which a sentencing court may impose a
weapon adjustment for one offense where the defendant also has been convicted under
§ 924(c).  Amendment 599 changed application note 2 to U.S.S.G. § 2K2.4, which governs
sentencing under § 924(c).1  White moved under 18 U.S.C. § 3582(c)(2) to reduce his sentence
on the basis of the amendment.  The district court denied the motion, reasoning that because
the amendment was “intended to avoid the duplicative punishment that results when
sentences are increased under both the statutes and the guidelines for substantially the same
harm,” see U.S.S.G. app. C, vol. II, amend. 599 (2000), and the harm inflicted by guns and


       1
        In  2002,  the  text  found  in  Amendment  599  was  moved  from  application  note  2  to
application note 4.  See United States v. Alcala, 352 F.3d 1153, 1156 n.2 (7th Cir. 2003).
No. 07‐2675                                                                               Page 3

bombs differ dramatically, White’s punishments would not be predicted on the same harm. 
White again appeals.

        An interpretation of the sentencing guidelines or an amendment is a question of law
that we review de novo.  United States v. Liddell, 492 F.3d 920, 921 (7th Cir. 2007); Alcala, 352
F.3d at 1156.  The commentary interpreting or explaining a guideline is binding unless it
violates the Constitution or federal law, or “is inconsistent with, or a plainly erroneous
reading of, that guideline.”  Stinson v. United States, 508 U.S. 36, 38 (1993).  We must decide
whether Amendment 599 would have precluded application of the upward adjustment
under § 2B3.1(b)(2)(E) had it been in effect at the time of White’s sentencing.  We conclude it
would have.

         Amendment 599 resolved circuit splits over the meaning of “underlying offense”
and whether the adjustment could be applied for the use of multiple weapons by the
defendant alone or in conjunction with an accomplice.  U.S.S.G. app. C, vol. II, amend. 599
(2000).  The amendment tried to harmonize the conflicting interpretations by declaring that
the sentence for the § 924(c) charge “accounts for any explosive or weapon enhancement for
the underlying offense of conviction, including any such enhancement that would apply
based on conduct for which the defendant is accountable under §1B1.3 (Relevant Conduct).” 
Id.  Because White’s use of the fake bomb was relevant conduct to the underlying bank
robbery offense, see U.S.S.G. § 1B1.3(a)(1)(A), the § 924(c) conviction “account[ed] for” the
possibility of an upward adjustment under § 2B3.1(b)(2)(E).  Had the amendment been in
place at the time of White’s sentencing imposing the upward adjustment would have been
forbidden.  See United States v. Diaz, 248 F.3d 1065, 1107 (11th Cir. 2001); United States v.
Aquino, 242 F.3d 859, 864 (9th Cir. 2001).

       The district court’s order is VACATED and this case is REMANDED for
consideration of whether, and to what extent, a reduction in sentence under 18 U.S.C.
§ 3582(c)(2) may be appropriate.